UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4401



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


JOE JOYNER,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:06-cr-00123-H-ALL)


Submitted:    February 27, 2008            Decided:   March 10, 2008


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Banumathi Rangarajan, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joe Clinton Joyner pleaded guilty to two counts of bank

robbery in violation of 18 U.S.C. § 2113(a) (2000).                        On appeal

Joyner contends his 156-month sentence is unreasonable. We affirm.

            Appellate courts review sentences imposed by district

courts   for       reasonableness,      applying    an     abuse    of   discretion

standard.    Gall v. United States, 128 S. Ct. 586, 597 (2007).                 When

sentencing     a    defendant,    a   district     court    must:    (1)    properly

calculate the guidelines range; (2) determine whether a sentence

within   that      range   serves     the   factors   set    out    in   18   U.S.C.

§ 3553(a); (3) implement mandatory statutory limitations; and

(4) explain its reasons for selecting a sentence. United States v.

Green, 436 F.3d 449, 455-56 (4th Cir.), cert. denied, 126 S. Ct.

2309 (2006).        A sentence within a correctly calculated advisory

guidelines range is presumptively reasonable.                  United States v.

Moreland, 437 F.3d 424, 433 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006); Rita v. United States, 127 S. Ct. 2456, 2462-69 (2007)

(upholding presumption of reasonableness for within-guidelines

sentence).

            Our     review   of   the    record    reveals    no    procedural    or

substantive error with respect to Joyner’s 156-month sentence. The

sentencing court followed the required steps in sentencing Joyner:

(1) it properly calculated the guidelines range; (2) allowed both

parties an opportunity to argue for whatever sentence they deemed


                                        - 2 -
appropriate; and (3) considered the § 3553(a) factors.            See    Gall,

128 S. Ct. at 596-97. The court considered counsel’s argument that

it should take into account in sentencing Joyner the fact that his

IQ is 68, in the mild mental retardation range.             Moreover, Joyner

did   not    request   a   sentence   outside   of   the   guidelines,       or   a

particular sentence within the range.           Under these circumstances,

Joyner      cannot   overcome   the   presumptive    reasonableness     of    his

sentence within the guidelines range.

              Accordingly, we affirm Joyner’s sentence.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                      - 3 -